Citation Nr: 1011749	
Decision Date: 03/30/10    Archive Date: 04/07/10

DOCKET NO.  07-36 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for heart disease, to 
include unstable angina.

3.  Entitlement to service connection for liver 
disease/disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from July 1968 to February 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating determination of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
located in Winston-Salem, North Carolina.  

The Veteran appeared at a Travel Board hearing at the RO 
before the undersigned Veterans Law Judge in November 2009.  
A transcript of the hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required on his part.  


REMAND

Under 38 C.F.R. § 3.310(a), service connection may be granted 
for disability that is proximately due to or the result of a 
service-connected disease or injury.  The regulation permits 
service connection not only for disability caused by service- 
connected disability, but for the degree of disability 
resulting from aggravation to a non-service-connected 
disability by a service-connected disability.  See also Allen 
v. Brown, 7 Vet. App. 439, 448 (1995).  The Board notes that 
38 C.F.R. § 3.310 was revised, effective October 10, 2006.  
Because the veteran filed his currently appealed claim prior 
to the date of the 38 C.F.R. § 3.310 regulation change, 
whichever version of 38 C.F.R. § 3.310 that is most favorable 
to the Veteran should be applied in adjudicating the issue.

As it relates to the claim of service connection for heart 
disease, the Board notes that in September and December 2008 
notes, the Veteran's VA treating physician indicated that the 
Veteran had a history of Agent Orange (AO) exposure and was 
on the AO registry.  She noted that his most active medical 
problems were coronary artery disease and posttraumatic 
stress disorder (PTSD).  She stated in both September and 
December 2008 that "his service in the military has more 
likely than not contributed to post traumatic stress 
discomfort has does affect his overall quality of life, his 
ability to stop smoking and his coronary artery disease."  
While the Board is unsure how to exactly interpret the 
statement, it does raise the possibility that the Veteran's 
coronary artery disease might be related to his period of 
service or is caused or aggravated by his service-connected 
PTSD.  The Board further observes that at the time of his 
November 2009 hearing, the Veteran, through his 
representative, noted the recent report from the Secretary of 
Veterans Affairs that ischemic heart disease was soon going 
to be recognized as a presumptive disease resulting from 
exposure to AO.  

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability; the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  The evidence of a link between current disability 
and service must be competent.  Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003).

The Veteran's reports of a continuity of symptomatology can 
satisfy the requirement for evidence that the claimed 
disability may be related to service.  McLendon v. Nicholson, 
20 Vet. App. 79, 83 (2006).  The threshold for finding a link 
between current disability and service is low.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 
83.  The Veteran has not been afforded a VA examination with 
regard to his claimed heart disease throughout the appeal.

Based upon the above, the Veteran should be afforded a VA 
examination to determine the nature and etiology of any heart 
disease, and its relationship, if any, to his period of 
service.  

As it relates to the Veteran's claim of service connection 
for liver disease, the Board notes that the Veteran has 
indicated his belief that Lamisil, prescribed by VA for his 
service-connected skin disorder, led to the development of 
any current liver disease.  The Board notes that the Veteran 
was noted to have abnormal liver test readings on at least 
one occasion, in November 2005, following his use of Lamisil.  
The Board further observes that a July 2008 VA computerized 
problem list includes steatosis.  

The Veteran has not been afforded a VA examination in 
conjunction with his claim for service connection for a liver 
disorder.  Based upon the above, a VA examination is 
warranted to determine the nature and etiology of any current 
liver disease and its relationship, if any, to the Veteran's 
period of service or to medication taken in conjunction with 
his service-connected skin disorder.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a 
VA examination to determine the etiology 
of any current heart disease.  All 
indicated tests and studies should be 
performed and all findings should be 
reported in detail.  The claims folder 
should be made available to the examining 
physician for review and such review 
should be noted on the report.  

Following examination, the examiner 
should identify the type(s) of heart 
disease that is present and whether it is 
ischemic in nature.  The examiner should 
offer an opinion on the following 
questions: a) Is it at least as likely as 
not (50 percent probability or greater) 
that any current heart disease, if found, 
is related to the Veteran's period of 
active service?  If not, is it at least 
as likely as not that the Veteran's 
service-connected PTSD caused or 
aggravated (permanently worsened in 
severity) any heart disease?  The 
examiner should provide rationales for 
these opinions.

2.  The Veteran should be scheduled for a 
VA examination to determine the etiology 
of any current liver disease/disorder.  
The claims folder should be made 
available to the examining physician for 
review.

The examiner should offer an opinion on 
the following questions: a) Is it at 
least as likely as not (50 percent 
probability or greater) that any current 
liver disease/disorder, if found, is 
related to the Veteran's period of active 
service?  b) If not, is it at least as 
likely as not that medication taken for 
the Veteran's service-connected skin 
disorder, to include Lamisil, caused or 
aggravated (permanently worsened in 
severity) any current liver 
disease/disorder?  The examiner should 
provide rationales for these opinions.

3.  To help avoid future remand, the RO 
must ensure the required actions have 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, corrective 
action should be undertaken before the 
claims file is returned to the Board.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

4.  If any claim on appeal is not fully 
granted, issue a supplemental statement 
of the case before returning the case to 
the Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

